Title: From George Washington to John Beatty, 22 August 1779
From: Washington, George
To: Beatty, John


        
          Sir
          Head Quarters West-point 22d Augt 1779.
        
        I inclose you a letter from Major Genl Heath, relative to the exchange of a Dr Richardson Surgeons mate to Col. Graytors Regt for one of the same rank of the enemy taken at Stony-point.
        I have no objection to its execution If the facts are as stated. I would however observe that I am informed some of the Doctors taken at this place hold commissions in the line. This should be enquired into and an exchange with such avoided, or made only for one of the enemy’s mates without rank in the line.
        I suppose you have given directions to one of your deputies to take order, on the prisoners made at Powles Hook. I am &c.
      